DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the application filed 04 June 2020. Claims 1-10 are pending:
Claim 3 has been amended; and
new Claim 10 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2019/085159, filed 30 April 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority (CN201810784970.3, filed 17 July 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “…the preliminary treatment to a circulating anaerobic-oxic treatment…” (lines 4-5);
Claim 5: “…the time of a single anaerobic treatment is 50-70 min” (line 2);
Claim 6: “…wherein a redox potential in the single anaerobic treatment is…” (lines 1-2);
Claim 7: “…the time of a single oxic treatment is 20-40 min” (line 2);
Claim 8: “…oxygen (DO) levels in the oxic treatment are [[is ]]1-3 mg/L…” (lines 1-2); and
Claim 9: “…wherein the domestic sewage 


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method for treating sewage utilizing an anaerobic-oxic membrane bioreactor process (AOMBR) wherein the membrane bioreactor comprises a quinone-based hollow fiber membrane. The steps of the treatment require that domestic sewage is preliminarily sequentially treated by grating and a grit chamber followed by AOMBR treatment. A search of the prior art indicates that the preliminary treatment of grating/grit chamber is known in the art, e.g., CHAI et al. (CN102260009A, machine translation is referenced herein) discloses the treatment of wastewater first using physical separation methods, including a grid to homogenize and reduce the size of large particle suspensions in the wastewater (pg. 4, step (1) pretreatment). CHAI further discloses the use of anaerobic and aerobic treatment steps to reduce nitrogen and phosphorus loads in the wastewater (pg. 4, steps (8) and (9)). However, CHAI is deficient in disclosing the use of an anaerobic-oxic MBR process or a quinone-based hollow fiber membrane. Related prior art, GUO et al. (CN103936146A, machine translation is referenced herein) discloses the use of a quinone-based membrane reactor (abstract; pg. 3-4, §Summary of Invention) wherein a nylon membrane is functionalized with a quinone to enhance the adhesion of and biocompatibility for microorganisms to catalyze the degradation of certain wastewater materials (e.g., dyes). However, GUO fails to explicitly disclose hollow fiber membranes. Other searches failed to produce prior art that disclose or suggest or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777